Exhibit 10.53

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Settlement Agreement and General Release (Agreement) is made and entered
into between Young Sohn and Agilent Technologies, Inc. (Agilent). The purpose of
this Agreement is to terminate Young Sohn’s employment with Agilent on terms
that are satisfactory both to Agilent and to Young Sohn. Therefore, Agilent and
Young Sohn agree as follows:

 

  1. In exchange for the promises set forth in this Agreement, Agilent agrees as
follows:

 

  a. Provided this Agreement is not revoked under Section 15 between March 8,
2005 and April 6, 2005, Agilent shall mail to Young Sohn at his address as
reflected in Agilent’s records a severance check made payable to Young Sohn in
the gross amount equivalent to 18 months of base plus short-term incentive at
target (Pay for Results) ($1,083,750.00) less required deductions;

 

  b. Pursuant to his verbal agreement with Bill Sullivan of March 2, 2005, Young
Sohn shall be voluntarily terminated from the employ of Agilent. Except as may
otherwise be provided in the Letter Agreement dated March 4, 2005 (the “Letter
Agreement”, attached as Exhibit A), at such time, all benefits and sums
otherwise due shall be computed in accordance with Agilent’s standard procedures
and applicable benefit or other plan documents. Amounts, if any, determined to
be due will be mailed to his address as reflected in Agilent’s records. Except
as otherwise stated in the Letter Agreement, Young Sohn shall be entitled to
exercise employee benefit conversion privileges upon the same terms and
conditions as would be available to any other voluntarily terminating employee.

 

  2. In exchange for the promises set forth in this Agreement and the related
Letter Agreement, Young Sohn agrees as follows:

 

  a. To execute and deliver to Agilent the attached letter of resignation and
thereafter to make no claim inconsistent therewith in any proceeding of any
kind;

 

  b. To acknowledge that he is the recipient of confidential and proprietary
business information, and that he shall not use or disclose such information
except as may be permitted by Agilent or by law. Attached as Exhibit B is a true
and correct copy of the Agreement Regarding Confidential Information and
Proprietary Developments signed by Young Sohn on August 18, 2003. Nothing in
this Agreement supercedes or renders the terms and conditions of the August 18,
2003 Agreement Regarding Confidential Information and Proprietary Developments
unenforceable or void. The Agreement will apply especially with companies who
are competitors of Agilent, including those listed in Exhibit C.

 

1



--------------------------------------------------------------------------------

  c. To attend a Functional Exit Interview on or about April 1, 2005 at which
time all company property and identification will be turned in and the
appropriate personnel documents will be executed by Jean Halloran. Thereafter,
Young Sohn agrees to do such other acts as may be reasonably requested by
Agilent in order to effectuate the terms of this Agreement. Young Sohn agrees to
remove all personal effects from his current office within seven days of signing
this agreement and in any event not later than March 14, 2005.

 

  d. To not make any public statement or statements to the press concerning
Agilent, its business objectives, its management practices, or other sensitive
information without first receiving Agilent’s written approval. Both you and the
Company (though its directors and officers) agree not to disparage the other
party, and the other party’s officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that both you and the Company may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

 

  3. In exchange for Agilent’s doing the acts described in the Letter Agreement,
Young Sohn, on behalf of his heirs, estate, executors, administrators,
successors and assigns does fully release, discharge, and agree to hold harmless
Agilent, its officers, agents, employees, attorneys, subsidiaries, affiliated
companies, successors and assigns from all actions, causes of action, claims,
judgments, obligations, damages, liabilities, costs, or expense of whatsoever
kind and character which he may have, including but not limited to:

 

  a. any claims relating to employment discrimination on account of race, sex,
age, national origin, creed, disability, or other basis, whether or not arising
under the Federal Civil Rights Acts, the Age Discrimination in Employment Act,
California Fair Employment and Housing Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, any amendments to the foregoing laws, or any
other federal, state, county, municipal, or other law, statute, regulation or
order relating to employment discrimination;

 

  b. any claims relating to pay or leave of absence arising under the Fair Labor
Standards Act, the Family Medical Leave Act, and any similar laws enacted in
California;

 

  c. any claims for reemployment, salary, wages, bonuses, vacation pay, stock
options, acquired rights, appreciation from stock options, stock appreciation
rights, benefits or other compensation of any kind;

 

  d. any claims relating to, arising out of, or connected with his employment
with Agilent, whether or not the same be based upon any alleged violation of
public policy; compliance (or lack thereof) with any internal Agilent policy,
procedure, practice, or guideline; or any oral, written, express, and/or implied
employment contract or agreement, or the breach of any term thereof, including
but not limited to, any

 

2



--------------------------------------------------------------------------------

implied covenant of good faith and fair dealing; or any federal, state, county
or municipal law, statute, regulation, or order whether or not relating to labor
or employment; and

 

  e. any claims relating to, arising out of, or connected with any other matter
or event occurring prior to the execution of this Agreement whether or not
brought before any judicial, administrative, or other tribunal.

 

  f. Notwithstanding any provision of this section, Young Sohn shall not hereby
release any right he may otherwise have to indemnification by Agilent
Technologies pursuant to the company’s certificate of incorporation, by-laws,
insurance policies, and applicable law.

 

  4. Young Sohn represents and warrants that he has not assigned any such claim
or authorized any other person or entity to assert such claim on his behalf.
Further, Young Sohn agrees that under this Agreement he waives any claim for
damages incurred at any time in the future because of alleged continuing effects
of past wrongful conduct involving any such claims and any right to sue for
injunctive relief against the alleged continuing effects of past wrongful
conduct involving such claims.

 

  5. In entering into this Agreement, the parties have intended that this
Agreement be a full and final settlement of all matters, whether or not
presently disputed, that could have arisen between them.

 

  6. Young Sohn understands and expressly agrees that this Agreement extends to
all claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected, past or present and all rights under Section 1542 of the California
Civil Code and/or any similar statute or law of any other jurisdiction are
hereby expressly waived. Such section reads as follows:

 

Section 1542. A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.

 

  7. It is expressly agreed that the claims released pursuant to this Agreement
include all claims against individual employees of Agilent, whether or not such
employees were acting within the course and scope of their employment.

 

  8. Young Sohn understands and agrees that, as a condition of this Agreement,
he shall not be entitled to any employment (including employment as an
independent contractor or otherwise) with Agilent, its subsidiaries or related
companies, or any successor, and he hereby waives any right, or alleged right,
of employment or re-employment with Agilent.

 

3



--------------------------------------------------------------------------------

  9. Young Sohn agrees that the terms, amount and fact of settlement shall be
confidential until Agilent Technologies needs to make any required disclosure of
his plans to leave the Company and any agreements between Agilent and him
currently contemplated to be described in or be filed as a part of Agilent’s
Q105 10-Q and any necessary Current Reports on Form 8-K. Therefore, except as
may be necessary to enforce the rights contained herein in an appropriate legal
proceeding or as may be necessary to receive professional services from, an
attorney, accountant, or other professional adviser in order for such adviser to
render professional services, Young Sohn agrees not to disclose any information
concerning these arrangements to anyone, including, but not limited to, past,
present and future employees of Agilent, until such time of the public filings.

 

  10. At Agilent’s request, Young Sohn will give his reasonable cooperation to
Agilent in connection with any legal matter, proceeding or action relating to
Agilent.

 

  11. Each party shall bear its own costs, expenses, and attorney’s fees
incurred in, or arising out of, or connected with the making of this Agreement.

 

  12. The terms of this Agreement are intended by the parties as a final
expression of their agreement with respect to such terms as are included in this
Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement. No modification of this Agreement
shall be effective unless in writing and signed by both parties hereto.

 

  13. It is further expressly agreed and understood that Young Sohn has not
relied upon any advice from Agilent Technologies, Inc. and/or its attorneys
whatsoever as to the taxability, whether pursuant to federal, state, or local
income tax statutes or regulations or otherwise, of the payments made hereunder
and that Young Sohn will be solely liable for all tax obligations, if any,
arising from payment of the sums specified herein and shall hold Agilent
Technologies, Inc. harmless from any tax obligations arising from said payment.

 

  14. If there is any dispute arising out of or related to this Agreement, which
cannot be settled by good faith negotiation between the parties, such dispute
will be submitted to JAMS/EndDispute for nonbinding mediation. If complete
agreement cannot be reached within 45 days of submission to mediation, any
remaining issues will be submitted to JAMS/EndDispute for final and binding
arbitration pursuant to JAMS/EndDispute Arbitration Rules and Procedures for
Employment Disputes with each party bearing their own costs and attorneys fees.

 

  15. The following notice is provided in accordance with the provisions of
Federal Law:

 

You have up to twenty-one days (21) days from the date this Settlement Agreement
and General Release is given to you in which to accept its terms, although you
may

 

4



--------------------------------------------------------------------------------

accept it any time within those twenty-one days. You are advised to consult with
an attorney regarding this Agreement. You have the right to revoke your
acceptance of this Agreement at any time within seven (7) days from the date you
sign it, and this Agreement will not become effective and enforceable until this
seven (7) day revocation period has expired. To revoke your acceptance, you must
send a written notice of revocation to Agilent Technologies, Inc., Attention:
Senior Vice President and General Counsel located at 395 Page Mill Road, MS
A3-17, Palo Alto, CA 94306 by 5:00 p.m. on or before the seventh day after you
sign this Agreement.

 

YOUNG SOHN FURTHER STATES THAT HE HAS HAD TO THE OPPORTUNITY TO CONSULT WITH THE
ATTORNEY OF HIS CHOICE, THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT HE HAS
HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS CONSEQUENCES, THAT HE FULLY
UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM TO
SIGN THIS AGREEMENT ARE THOSE STATED ABOVE AND THAT HE IS SIGNING THIS AGREEMENT
VOLUNTARILY.

 

IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the dates indicated below, and shall become effective as indicated above.

 

AGILENT TECHNOLOGIES, INC.

       

/s/ Young K. Sohn

--------------------------------------------------------------------------------

          Name:   

Young K. Sohn

          Date:   

March 8, 2005

By

  

/s/ Jean M. Halloran

--------------------------------------------------------------------------------

         

Name:

  

Jean M. Halloran

         

Title:

  

Senior Vice President, Human Resources

         

Date:

  

March 8, 2005

         

 

5